Exhibit 10.1

 

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
SeeBeyond Technology Corporation (the “Company”), and Thor Culverhouse
(“Employee”).

 

WHEREAS, Employee was employed by the Company as Senior Vice President, North
America Sales;

 

WHEREAS, the Company and Employee have entered into a Employment Agreement and
Handbook Agreement (the “Confidentiality Agreement”);

 

WHEREAS, the Company and Employee have agreed to end the employment relationship
effective March 31, 2005 (this date shall be referred to as “the Separation
Date”);

 

WHEREAS, Employee acknowledges that he has been exposed to and is privy to
confidential information and numerous Company trade secrets including, but not
limited to, those related to the development and implementation of ICAN
Suite 5.0. Employee further acknowledges that the disclosure of said
confidential information and trade secrets could cause permanent and irreparable
damage to the Company.

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:

 

1.             Consideration.  The Company and employee agree as follows:

 

A.           On the Separation Date, employee was separated from the company and
received all compensation due to him, including his final paycheck and accrued
but unused vacation pay and no further payments are due to employee for wages
and or reimbursable expenses incurred prior to the Separation Date;

B.             Employee’s benefits, including medical and dental insurance, will
remain if full force and effect up to and including September 30, 2005. 
Thereafter, employee will have the ability to elect COBRA if he so elects;

C.             Upon receipt of this signed Separation Agreement and Release, and
return of all Company property (including, but not limited to, computers, cell
phones, AMEX Cards, keys, and the like) Employee will be entitled to receive:
$200,000.00 less standard withholdings, payable as follows: the $200,000.00 will
be paid over a six (6) month period. This six (6) month period shall be referred
to as the “Severance Period”. Such payment will be processed in the ordinary
course of business, on the established payroll dates of the Company, beginning
on the first regularly scheduled payroll period after the revocation periods set
forth in Section 4 herein have expired.  The payment of the $200,000.00 shall be
treated as wages. In addition, Employee will receive a payment in the amount of
$45,981.00, representing Employee’s Q1 2005 Bonus/Commission compensation
calculated in accordance with Exhibit A (“Q1 2005 Bonus/Commission Payment”). 
The Q1 2005 Bonus/Commission Payment will be paid through the established
payroll of the Company on April 30, 2005;

 

1

--------------------------------------------------------------------------------


 

D.            Employee’s unvested stock options will be canceled on the
Separation Date pursuant to the terms and conditions set forth in the SeeBeyond
Stock Option Plan.  Employee will have 90 days from the end of the Severance
Period to exercise any stock options (if any) that were vested and outstanding
as of the Separation Date; thereafter, all such stock options will be cancelled;

 

Throughout the Severance Period, Employee agrees to cooperate with the Company
in the event the Company needs information and/or documentation and/or
reasonable services.

 

2. Confidential Information.  Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
including the fact of this resolution of the disputes between the parties and
shall continue to comply with the terms and conditions of the Computer Code
Agreement, Employment Agreement and Handbook Agreement between Employee and the
Company copies of which are attached and incorporated herein fully by
reference.  Employee acknowledges he has refreshed his recollection of his
obligations to SeeBeyond including but not in any way limited to the provisions
regarding his confidentiality obligations.

 

3. Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company.  Employee, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its respective officers, directors, employees, investors, attorneys,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns, from, and agrees not to sue concerning,
any claim, duty, obligation or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that he may
possess arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Agreement including, without
limitation,

 

(a)           any and all claims relating to or arising from Employee’s
employment relationship (including but not limited to claims for wages and
salary with the Company and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

 

2

--------------------------------------------------------------------------------


 

(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, Older Workers Benefit Protection
Act; the California Fair Employment and Housing Act, and Labor Code section 201,
et seq. and section 970, et seq.;

 

(e)           any and all claims for violation of the federal, or any state,
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

 

(g)           any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.

 

4.  Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary.  Employee and Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after March 31, 2005. 
Employee acknowledges that the consideration given for this waiver and Release
is in addition to anything of value to which Employee was already entitled. 
Employee further acknowledges that he has been advised by this writing that
(a) he should consult with an attorney prior to executing this Release; (b) he
has at least twenty-one (21) days within which to consider this Release; (c) he
has at least seven (7) days following the execution of this Release by the
parties to revoke the Release; and (d) this Release shall not be effective until
the revocation period has expired.  Any revocation should be in writing and
delivered by hand or sent via facsimile to Diane Erickson, Human Resources
Manager (fax: 626-408-3269) by the close of business on the seventh day from the
date that Employee signed this Release.  Employee understands that, although he
has twenty-one (21) days to consider the Release, he may accept the terms of the
Release at any time during those twenty-one (21) days.

 

5. Civil Code Section 1542.  Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement.  Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE

 

3

--------------------------------------------------------------------------------


 

MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have there under, as well as under any other statute or common law
principles of similar effect.

 

6. No Pending or Future Lawsuits.  Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein. 
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

 

7. Confidentiality.  Employee agrees to maintain in confidence the existence of
this Agreement, the contents and terms of this Agreement, and the consideration
for this Agreement (hereinafter collectively referred to as “Release
Information”).  Employee agrees to take every precaution to prevent disclosure
of any Release Information to third parties, and agrees that there will be no
publicity, directly or indirectly, concerning any Release Information.  Employee
agrees to take every precaution to disclose Release Information only to those
attorneys, accountants, governmental entities, and family members who have a
reasonable need to know of such Release Information.  No other disclosures are
permitted without the written consent of the Company.  Employee understands and
agrees that should he breach this confidentiality provision the Company shall be
entitled to seek an injunctive order to preclude any further breaches. Employee
also agrees and understands that this paragraph 7 and its provisions regarding
confidentiality are material to Company and its decision to enter into this
agreement and a breach of these provisions by Employee is a material breach of
this agreement. As such, Employee agrees that should such a breach occur before
the payment to be made pursuant to this agreement has been made, Employer may,
at its option, not make such payment and be relieved of any obligation to do so
thereafter.  Employee understands and agrees that the Company may file this
agreement to comply with its legal obligations and Employee authorizes the
company to do without any further authorization required.

 

8. No Cooperation.    Employee agrees that he will not actively counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

 

9. No Defamation or Tortuous Interference.  Employee agrees to refrain from any
negative statements, defamation, libel or slander regarding the company and its
products and services as well as the company’s officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, products, and assigns or tortuous
interference with the contracts and relationships of the Company and its
respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns.  All inquiries by potential future employers of
Employee will be directed to the Company’s General Counsel.  Upon

 

4

--------------------------------------------------------------------------------


 

inquiry, the General Counsel shall only state the following:  Employee’s last
position and dates of employment.

 

10. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement.  Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon.  Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.

 

11. No-Competition. During the Severance Period, and for six (6) months
thereafter, Employee shall not become employed or work in any capacity with
webMethods and or Tibco or any of their affiliates, parents and/or
subsidiaries.  Employee’s failure to comply with the provisions of the preceding
sentence shall give Company the right (in addition to all other remedies Company
may have) to terminate any benefits or compensation to which Employee may be
otherwise entitled.

 

Employee further agrees that for one (1) year, employee will not, directly or
indirectly, alone or in concert with others, solicit or induce any employee,
consultant, or independent contractor of SeeBeyond to terminate his or her
employment or relationship with SeeBeyond.

 

12. No Admission of Liability.  The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of claims related to the
employment relationship between the parties.  No action taken by the Parties
hereto, or either of them, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
either party of any fault or liability whatsoever to the other party or to any
third party.

 

13. Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement

 

14. Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this Agreement, including their interpretation and/or enforceability,
shall be subject to binding arbitration held in Los Angeles County, California,
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280, et seq., including section 1283.05, (the “Rules”) and pursuant to
California law.  The Parties agree that the prevailing party in any arbitration
shall be entitled to enforce the arbitration award in any court of competent
jurisdiction.

 

15. Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the

 

5

--------------------------------------------------------------------------------


 

terms and conditions of this Agreement.  Employee represents and warrants that
he has the capacity to act on his own behalf and on behalf of all who might
claim through him to bind them to the terms and conditions of this Agreement. 
Employee warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

 

16. No Representations.  Employee represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

17. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

18. Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company, and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and his
compensation by the Company.

 

19. No Oral Modification.  This Agreement may only be amended in writing signed
by Employee and Vice President Business and Legal Affairs and General Counsel.

 

20. Governing Law.  This Agreement shall be governed by the laws of the State of
California.

 

21. Effective Date.  This Agreement is effective eight days after it has been
signed by both Parties.

 

22. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

23. Voluntary Execution of Agreement.  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims.  The Parties acknowledge
that:

 

1.             They have read this Agreement;

 

2.             They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

3.             They understand the terms and consequences of this Agreement and
of the releases it contains;

 

6

--------------------------------------------------------------------------------


 

4.             They are fully aware of the legal and binding effect of this
Agreement.

 

24. Employee agrees to return to SeeBeyond on or before the date of executing
this agreement all company property including but not limited to computer, cell
phone, credit card(s), security badge and all SeeBeyond Documents

 

25. Employee agrees to not seek re-employment with SeeBeyond Technology, its
successors in interest, affiliates or subsidiaries.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

SEEBEYOND TECHNOLOGY CORPORATION

 

 

 

 

Dated:   April 12, 2005

By

  /s/ MARK BROOKS

 

 

Mark Brooks

 

 

Vice President Business and Legal Affairs

 

 

and General Counsel

 

 

 

 

 

 

 

 

 

Dated:  April 12, 2005

/s/ THOR CULVERHOUSE

 

 

Thor Culverhouse

 

 

7

--------------------------------------------------------------------------------